Citation Nr: 0105264	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  00-00 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to June 7, 1991, for 
an award of service connection for bilateral hearing loss, to 
include whether the rating decision of May 15, 1981, was 
clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1941 to September 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


FINDINGS OF FACT

1.  An unappealed May 1981 rating decision denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss. 

2.  The May 1981 rating decision was based on the record and 
the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision. 

3.  On June 7, 1991, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

4.  In a November 1995 BVA decision, the Board reopened and 
granted the veteran's claim for service connection for 
bilateral hearing loss; in a June 1993 rating decision, the 
RO assigned an effective date of June 29, 1993, for the award 
of service connection; in a September 1998 rating decision, 
the RO found clear and unmistakable error in the June 1993 
rating decision, and assigned an effective date of June 7, 
1991, for an award of service connection for bilateral 
hearing loss.  


CONCLUSIONS OF LAW

1.  The May 1981 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  The May 1981 rating decision did not involve clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2000).

3.  The criteria for entitlement to an effective date prior 
to June 7, 1991, for the grant of service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be awarded an earlier effective date for his service-
connected bilateral hearing loss.  He essentially claims that 
the RO erroneously denied his claim of entitlement to service 
connection for hearing loss in a May 1981 rating decision. 

I.  Clear and Unmistakable Error

The veteran claims that a May 1981 rating decision which 
denied service connection for bilateral hearing loss contains 
clear and unmistakable error.  Specifically, the veteran 
contends that it was clear from the evidence of record at 
that time that his hearing loss disability resulted from an 
explosion during World War II. 

Generally, service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service which is not the result of the veteran's own 
willful misconduct.  38 U.S.C.A. § 1110 (West 1991) (formerly 
§ 310); 38 C.F.R.              § 3.303(a) (2000).  A hearing 
loss disability for the purpose of applying the laws 
administered by the VA is defined in the provisions of 38 
C.F.R. § 3.385 (2000).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), has held that clear and 
unmistakable error ("CUE") is the type of administrative 
error during the adjudication of a claim which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Winslow v. Brown, 8 Vet. App. 469, 474 
(1996); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc).  If the evidence establishes clear and unmistakable 
error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

The Court defines a determination of CUE in a prior 
adjudication to mean that:  (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was [CUE] 
must be based on the record and the law that existed at the 
time of the prior ... decision."  Russell, 3 Vet. App. at 
313-314 (emphasis added).

The Court has also stated that CUE is more than a difference 
of opinion, and the misinterpretation of facts does not 
constitute CUE.  38 C.F.R. § 3.105(b); see Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  "[I]t is a very 
specific and rare kind of 'error.'  It is the kind of error, 
of fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).  The failure to fulfill the duty to assist 
cannot constitute CUE.  See Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A 
claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked, the 
presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  

In the present case, at the time of the May 1981 rating 
decision, it was noted that the veteran's service medical 
records were unavailable.  However, the record included the 
veteran's service personnel records, a February 1977 VA 
general medical examination report, and an April 1981 VA 
audiological evaluation report.  This evidence essentially 
shows that the veteran was awarded the Purple Heart Medal for 
injuries sustained in combat.  The veteran reported that he 
sustained a shrapnel wound to the left eye following an 
explosion from a grenade.  A February 1977 VA examination 
report noted that the veteran suffered from partial deafness, 
but contained no opinion concerning the etiology or date of 
onset of such.  Findings contained in an April 1981 VA 
audiological evaluation report also revealed a bilateral 
hearing loss disability.  The audiologist recorded the 
veteran's statement that his hearing loss was due to 
shrapnel, but did not include a medical opinion to 
substantiate this claim.  No further evidence was considered 
or available at the time of the May 1981 decision.

The Board has carefully and thoroughly reviewed the record as 
it existed at the time of the May 1981 rating decision, in 
light of the regulations then in effect.  See 38 C.F.R. 
§§ 3.303, 3.385 (1981).  The Board has also considered the 
contentions advanced by the veteran and his representative in 
regard to this appeal.  They essentially argue that the May 
1981 rating decision contained CUE in that the RO failed to 
consider the provisions of 38 U.S.C.A. § 1154(b), regarding 
combat veterans.  However, the Board notes that the May 1981 
rating decision contains a reference to the veteran's Purple 
Heart award, and as such, it appears that the RO considered 
the veteran's combat service.  However, even accepting that 
the veteran was exposed to acoustic trauma during service, 
the evidence at the time of the May 1981 rating decision 
simply did not contain a medical opinion relating any current 
hearing loss to the veteran's military service.  The Board 
finds no indication in the record that the law regarding 
service connection for hearing loss was incorrectly applied 
in the May 1981 rating decision, and the veteran and his 
representative have failed to point to an undebatable error - 
the type of error that would have changed the outcome if it 
had not been made.  See Russell, 3 Vet. App. at 313-314.  
Although the veteran may dispute the manner in which the 
evidence was weighed at the time of the May 1981 rating 
decision, such a disagreement is not a valid basis for 
finding CUE.  See 38 C.F.R. § 3.105(b); Thompson, 1 Vet. App. 
at 253. 

The Board must therefore conclude that the veteran has not 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the contemporaneous evidence.  Disagreement with the way the 
evidence was evaluated is not a claim of clear and 
unmistakable error.  See generally, Eddy v. Brown, 9 Vet. 
App. 52 (1996).  Moreover, clear and unmistakable error is 
not shown by the fact that service connection was 
subsequently granted for bilateral hearing loss in November 
1995, as a determination concerning clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior decision.  See Russell, 3 Vet. App. at 
313-314; see also Porter v. Brown, 5 Vet. App. 233, 235-236 
(1993) (holding that subsequently developed evidence is not 
applicable to a claim of clear and unmistakable error).  
Accordingly, the Board must find that the RO determination of 
May 1981 was in accord with acceptable rating judgment. 

II.  Earlier Effective Date

The effective date of an award of compensation based on an 
original claim or a claim reopened after a final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim, or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be  the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  A claim or application is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p). 

In the present case, the record shows that the veteran filed 
his initial claim of entitlement to service connection for 
hearing loss in March 1981.  That claim was denied by the RO 
in a May 1981 rating decision.  A June 1981 letter notified 
the veteran of that decision and of his appellate rights.  
The veteran failed to seek appellate review within one year 
after receiving that letter.  Therefore, that determination 
is final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c).

The finality of the May 1981 rating decision precludes 
consideration of an effective date of the award of service 
connection for hearing loss prior to the date of that rating 
decision.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(q)(1)(ii).  The veteran eventually prevailed, as a 
November 1995 Board decision reopened the veteran's claim on 
the basis of new and material evidence and granted service 
connection for bilateral hearing loss.  That decision was 
effectuated by a December 1995 rating decision which assigned 
an effective date of June 29, 1993.  The veteran disagreed 
with the effective date, and a September 1998 rating decision 
assigned an earlier effective date of June 7, 1991, which is 
currently in effect.  The veteran continued to express his 
disagreement with that effective date.  As such, the central 
issue before the Board is the date the RO received the 
veteran's request to reopen his claim which eventually led to 
the grant of service connection.

Following the May 1981 rating decision, the first 
communication addressing the veteran's hearing loss is a 
statement from the veteran, as well as correspondence from a 
veteran's service officer and several lay statements from the 
veteran's daughters.  All the foregoing statements were 
received at the RO on June 7, 1991.  The RO determined that 
these statements constituted a request to reopen the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss, and the Board agrees with this 
finding.  Prior to that date, the only correspondence of 
record pertains only to the veteran's left eye disorder, with 
no mention of hearing loss. 

The Board acknowledges the veteran's representative's 
contentions in the VA Form 646, received at the RO in May 
2000, that the RO should have considered a 1977 VA 
hospitalization report as an informal claim to reopen.  The 
Board also acknowledges the veteran's testimony at the 
January 2000 RO hearing in which he indicated that the 1977 
hospital report provided the first medical evidence of his 
disability.  However, as already discussed above, due to the 
finality of the May 1981 rating decision, there is simply no 
legal basis to assign an effective date prior to that date.  
See 38 C.F.R. § 3.400(q)(1)(ii).  Moreover, following the May 
1981 rating decision, the veteran made no attempt to reopen 
his claim for service connection until June 7, 1991.  The law 
is clear that the effective date for a claim reopened after a 
final disallowance is the later of the date entitlement 
arose, or the date of receipt of the claim.  Accordingly, the 
effective date for service connection for bilateral hearing 
loss was properly determined to be June 7, 1991, which is the 
date of receipt of the request to reopen.  

The Board has carefully reviewed the entire record in this 
case; however, for the reasons set forth above, and in the 
absence of clear and unmistakable error in the May 1981 
rating decision, there is simply no legal basis to assign an 
effective date for bilateral hearing loss prior to June 7, 
1991. 


ORDER

The appeal is denied.  


		
	L. HELINSKI
Acting Member, Board of Veterans' Appeals



 

